     Case 2:20-cv-00036-WHA-CSC Document 1 Filed 01/15/20 Page 1 of 5




                                                                                            C          PT
                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF ALABAMA
                                                                                    ZUG JAN 1 5 A 24
                                                                                   DEBRA P. RACKETT, CLK
TCUAl1.\ lxe       Aki      /S.101-01\ C)PC WICI\CIA FOC'41                          U.S. DISTRICT COURT
                                                                                    MIDDLE DISTRICT ALA
Full name and prison nanie of                )
Plaintiff(s)                                 )

                  60.1, sbA9roani
                                             )
                                             )       gnu ACTION N •              aD                         -WC
                                                     (To be supplied by Clerk ofU.S. District
                            Mcy                       Court)
                                           C)
      .          NM                          )
                               trews   r)
      do'ith       *1 0 2-0A
                           -               )
               cqc    rth
                       exeepfr 1,0447-kil) )
Name ofp son(s) who violated your            )
constitutional rights.(List the names        )
ofall the person.)                           )


I.        PREVIOUS LAWSUITS
          A.   Have you begun other lawsuits in state or federal co         dealing with the same or
               similar facts involved in this action? YES0 No

          B.    Have you begun other lawsuits in state            federal court relating to your
                imprisonment?    YESD          NO

          C.    If your answer to A or B is yes, describe each lawsuit in the space below. (If there
                is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
                using the same outline.)

                 1.    Parties to this previous lawsuit:
                       Plaintiff(s)



                       Defendant(s)



                2.     Court(iffederal court ame the district; if state c      ,name the county)
  Case 2:20-cv-00036-WHA-CSC Document 1 Filed 01/15/20 Page 2 of 5




           3.    Docket number
           4.     Name ofjudge to whom case waa assigned


           5.     Disposition(for example: was the case dis ssed?   as it appealed? Is it still
                  pending ?)

           6.     Approximate date offiling lawsuit

           7.     Appmximate date of dispositi

II.   PLACE OF PRESENT CONFINEMENT



      PLACE OR INSTITUTION WHERE INCIDENT0



      NAME AND ADDRESS OF INDIV1DUAL(S) YOU ALLEGE VIOLATED YOUR
      CONSTITUTIONAL RIGHTS.

           NAME                                       ADDRESS

1.                  föaft(2_               (gq0 inar;Or                                                   xcals-
2.    warde,fk V\enziitc /06qo moo() set                                      61t, Ellmre AL Z190-2-5-
3.

4.    10(\,. E:11.;s1               .fflaidort,..,Sp.ci RA4                  3eoz„s--
5.    ..r.Y.W-5, CLi(')<, /..(9401. 06arroA Sp;CAI ref, 7-71.7rtx-Ve/.../1 L.3 b._0
6..     Vii-cor)9.0triN\45yyvcyA              cgb10                                               cciv,o(t_
      THE DATE UPON WHICH SAID VIOLATION OCCURRED
        _ 0n-9o)r\c)                                    41“-              f
V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

      GROUND ONE:         Inake co\oes-V‘ivm baGA             a.
      keo\-‘0, \v\ oRk .-kotr\co.c\iN.    e{1 (1,-e\fri,Acts- wrIA,
      corrvvta:4\ea.          (N\L Ocn oi  iff-e (AU-Q. 1/tocxf€1
       seuor634 --(=\(nes
 Case 2:20-cv-00036-WHA-CSC Document 1 Filed 01/15/20 Page 3 of 5




STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and marmer and person involved.)

  11 (4e6OLA;b    skowec:2cle         bercdte
      ,seriotks ue        ef.1                                      ,i1Z-11,11


FC9 45_       a °RJ
               /1
                                         ?.( Sugeri
                                         dn      it
                                                    n and 114
                                                        ia         nc`
erv\04-j(w\ait iir\'1Aftit             a-d-eryknk c)10‘,4-ed amtiffs-
6*)-s                      (offed-i6f) FaCM-11              F-InnOrti
GROUND TWO:_




SUPPORTING FACTS:




GROUND THREE:




SUPPORTING FACTS:
 Case 2:20-cv-00036-WHA-CSC Document 1 Filed 01/15/20 Page 4 of 5




VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO. DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.
                                              ,
        DectouraioN                              ill            cri
                       I •
                                             "Mr                3slAtten‘
             'ern    a -honed disfress-




      I declare wider penalty of perjury that the foregoing is true and correct.

      Executed on /          /a - 0/-
                             pato
Case 2:20-cv-00036-WHA-CSC Document 1 Filed 01/15/20 Page 5 of 5




                                 hictsilloK        cser
                                                   11E




               i)t,tstQ.,s,,,07,,,,,
                  ; '
            Ticiftzt-ut-
                     -   t0Tcr
